 1   Shanny J. Lee, Calif. Bar No. 213599
     LAW OFFICES OF HARRY J. BINDER
 2   AND CHARLES E. BINDER, P.C.
 3   485 Madison Avenue, Suite 501
     New York, NY 10022
 4   (212)-677-6801
 5   Fax (646)-273-2196
     Fedcourt@binderlawfirm.com
 6

 7                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 8

 9   VLADIMIR IVAN R. VELASQUEZ, )            No.: 5:18-CV-01368-R-JPR
                                 )
10       Plaintiff,              )
11                               )            ORDER AWARDING ATTORNEY
                v.               )            FEES UNDER THE EQUAL
12                               )            ACCESS TO JUSTICE ACT,
13   COMMISSIONER OF THE SOCIAL )             PURSUANT TO 28 U.S.C. § 2412(d),
     SECURITY ADMINISTRATION,    )            AND COSTS, PURSUANT TO 28
14                               )            U.S.C. § 1920
15       Defendant.              )
                                 )
16

17

18         Based upon the parties’ Stipulation for the Award and Payment of Equal
19   Access to Justice Act (EAJA) Fees and Costs, IT IS ORDERED that Plaintiff shall
20   be awarded attorney fees under the EAJA in the amount of SIX THOUSAND
21   FIVE HUNDRED DOLLARS ($6,500.00), and costs under 28 U.S.C. § 1920, in
22   the amount of FOUR HUNDRED DOLLARS ($400.00), subject to the terms of
23   the above-referenced Stipulation.
24

25

26   Dated: February 24, 2020
                                                U.S. Magistrate Judge
27

28
